Name: Council Decision 2009/949/JHA of 30Ã November 2009 adjusting the basic salaries and allowances applicable to Europol staff
 Type: Decision
 Subject Matter: EU institutions and European civil service;  personnel management and staff remuneration;  European construction
 Date Published: 2009-12-15

 15.12.2009 EN Official Journal of the European Union L 328/48 COUNCIL DECISION 2009/949/JHA of 30 November 2009 adjusting the basic salaries and allowances applicable to Europol staff THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Council Act of 3 December 1998 laying down the Staff Regulations applicable to Europol employees (1), (hereinafter referred to as the Staff Regulations), and in particular Article 44 thereof, Having regard to the initiative of the Czech Republic, Having regard to the Opinion of the European Parliament (2), Having regard to the review of remuneration of officials of Europol by the Management Board of Europol, Whereas: (1) In the review of the remuneration of officials of Europol, the Management Board took account of the changes in the cost of living in the Netherlands, as well as of the changes in salaries in the public service in the Member States. (2) The review period from 1 July 2007 to 30 June 2008 justifies an increase of 1,2 % of remuneration for the period from 1 July 2008 to 30 June 2009. (3) It is for the Council, acting unanimously, to adjust the basic salaries and allowances of officials of Europol, on the basis of the review, HAS DECIDED AS FOLLOWS: Article 1 The Staff Regulations are hereby amended as follows: With effect from 1 July 2008: (a) Article 45, the table of basic monthly salaries shall be replaced by the following: 1 2 3 4 5 6 7 8 9 10 11 1 15 578,99 2 13 989,27 3 9 601,74 9 849,73 10 097,73 10 364,80 10 631,87 10 911,63 11 190,13 11 483,94 11 779,62 12 091,21 12 399,59 4 8 361,77 8 584,33 8 803,72 9 035,81 9 267,91 9 512,71 9 754,34 10 011,89 10 269,40 10 539,67 10 809,91 5 6 889,73 7 070,95 7 248,99 7 439,76 7 630,53 7 834,00 8 034,30 8 247,32 8 457,16 8 679,71 8 902,28 6 5 904,14 6 059,89 6 215,70 6 381,03 6 543,17 6 714,86 6 886,55 7 067,78 7 248,99 7 439,76 7 630,53 7 4 921,68 5 052,05 5 179,21 5 315,93 5 452,63 5 595,72 5 738,78 5 891,40 6 040,83 6 199,81 6 358,77 8 4 184,07 4 295,35 4 403,43 4 521,09 4 635,53 4 756,36 4 877,17 5 007,54 5 134,71 5 271,42 5 404,94 9 3 688,09 3 786,64 3 885,22 3 986,93 4 088,69 4 196,78 4 304,89 4 419,34 4 530,66 4 651,45 4 769,08 10 3 198,47 3 284,32 3 366,96 3 455,97 3 541,84 3 637,22 3 732,59 3 831,15 3 926,53 4 031,46 4 133,20 11 3 099,91 3 182,58 3 262,04 3 347,90 3 433,73 3 525,93 3 614,97 3 710,35 3 805,73 3 907,48 4 006,00 12 2 460,87 2 527,59 2 591,18 2 657,97 2 724,74 2 797,85 2 870,98 2 947,29 3 020,41 3 099,91 3 179,39 13 2 114,28 2 171,52 2 225,57 2 285,99 2 343,22 2 406,79 2 467,21 2 533,97 2 597,58 2 667,51 2 734,26 (b) in Article 59(3), the amount EUR 1 036,76 shall be replaced by EUR 1 049,20; (c) in Article 59(3), the amount EUR 2 073,51 shall be replaced by: EUR 2 098,39; (d) in Article 60(1), the amount EUR 276,48 shall be replaced by: EUR 279,80; (e) in Article 2(1) of Appendix 5, the amount EUR 289,03 shall be replaced by: EUR 292,50; (f) in Article 3(1) of Appendix 5, the amount EUR 12 566,73 shall be replaced by: EUR 12 717,53; (g) in Article 3(1) of Appendix 5, the amount EUR 2 827,52 shall be replaced by: EUR 2 861,45; (h) in Article 3(2) of Appendix 5, the amount EUR 16 965,09 shall be replaced by: EUR 17 168,67; (i) in Article 4(1) of Appendix 5, the amount EUR 1 256,68 shall be replaced by: EUR 1 271,76; (j) in Article 4(1) of Appendix 5, the amount EUR 942,53 shall be replaced by: EUR 953,84; (k) in Article 4(1) of Appendix 5, the amount EUR 628,33 shall be replaced by: EUR 635,87; (l) in Article 4(1) of Appendix 5, the amount EUR 502,66 shall be replaced by: EUR 508,69; (m) in Article 5(3) of Appendix 5, the amount EUR 1 773,42 shall be replaced by: EUR 1 794,70; (n) in Article 5(3) of Appendix 5, the amount EUR 2 364,57 shall be replaced by: EUR 2 392,94; (o) in Article 5(3) of Appendix 5, the amount EUR 2 955,70 shall be replaced by: EUR 2 991,17. Article 2 This Decision shall be published in the Official Journal of the European Union. Article 3 This Decision shall take effect on the day following its adoption. Done at Brussels, 30 November 2009. For the Council The President B. ASK (1) OJ C 26, 30.1.1999, p. 23. (2) Opinion of 22.10.2009 (not yet published in the OJ).